The court declared their opinion, that it did not appear on the *face of the will that this was a general legacy, but a specific one under all the circumstances. The $8000 was [*491 devised in 6 per cent, stock; the testator was entitled to 6 per cent, stock as well as deferred debt, to the amount of the stock legacies he had devised. He distinguishes between the two kinds of stock which were of different relative values, and he gives the principal of $8000 to the trustees, as the same shall be paid off and discharged by the United States. Specific legatees have an advantage in this, that their legacies shall not abate on a deficiency of assets ; but they are subjected to other hazards, on the happening whereof they shall have contribution from the other legatees. 1 Wms. 540.
Judgment for the defendants.